Slip Op. 08-115

           UNITED STATES COURT OF INTERNATIONAL TRADE


GLEASON INDUSTRIAL PRODUCTS,
INC. and PRECISION PRODUCTS,
INC.,

                      Plaintiffs,       Before:   Richard W. Goldberg,
                                                  Senior Judge
                 v.

UNITED STATES,                          Court No. 06-00089

                       Defendant,

                 and

CENTRAL PURCHASING, LLC,

                       Defendant-
                       Intervenor.




                                    OPINION

[Commerce’s remand results are sustained].

                                         Date:    October 22, 2008.

Crowell & Moring, LLP (Matthew P. Jaffe) for Plaintiffs Gleason
Industrial Products, Inc. and Precision Products, Inc.

Adduci, Mastriani & Schaumberg, LLP (Louis S. Mastriani, William
C. Sjoberg) for Defendant-Intervenor Central Purchasing, LLC.

Gregory D. Katsas, Assistant Attorney General; Patricia M.
McCarthy, Assistant Director, Commercial Litigation Branch,
Civil Division, United States Department of Justice (Stephen C.
Tosini); Office of the Chief Counsel, U.S. Department of
Commerce (Carrie Lee Owens), of counsel, for Defendant United
States.
Court No. 06-00089                                         Page 2



GOLDBERG, Senior Judge:     This matter is before the Court

pursuant to our remand in Gleason Industrial Products, Inc. v.

United States, 32 CIT __, 556 F. Supp. 2d 1344 (2008) (“Gleason

II”).     On remand, the U.S. Department of Commerce (“Commerce”)

held that Central Purchasing, LLC’s (“Central Purchasing”) hand

truck model 43615 was not within the scope of the antidumping

duty order in place against certain hand trucks manufactured in

China.    For the reasons that follow, Commerce’s results are

sustained.

                             I.    BACKGROUND

        The procedural history of this case has been laid out at

length in Gleason II.     See id. at __, 556 F. Supp. 2d at 1346.

Briefly the relevant facts are as follows:      in 2004, Commerce

entered an antidumping duty order on certain types of hand

trucks manufactured in China.      See Hand Trucks and Certain Parts

Thereof from the People’s Republic of China, 69 Fed. Reg. 70,122

(Dep’t. Commerce Dec. 2, 2004) (notice of antidumping duty

order).    A hand truck covered by this order must possess four

design elements: (1) a vertical frame; (2) a handle or handles;

(3) two or more wheels; and (4) a projecting edge capable of

sliding under a load.    See id.    In 2004, Central Purchasing

asked Commerce to determine whether two of its hand carts models

fell under the antidumping duty order.     Commerce initially
Court No. 06-00089                                        Page 3


determined that both models were outside the scope of the

antidumping duty order.   See Final Scope Ruling for Central

Purchasing, LLC’s Two Models of Welding Carts (Feb. 15, 2006).

Plaintiffs Gleason Industrial Products, Inc. and Precision

Product’s Inc. (collectively “Gleason”) contested this

determination, and upon review of Gleason’s motion, Commerce

requested a voluntary remand to re-evaluate the characteristics

of Central Purchasing’s hand trucks.    This Court granted

Commerce’s request.   See Gleason Indus. Prods. Inc., v. United

States, Slip Op. 07-40, 2007 WL 781196 (CIT Mar. 16, 2007)

(“Gleason I”).   On remand, Commerce found that both models were

included within the scope of the antidumping duty order.      See

Redetermination on Remand Pursuant to Gleason Indus. Prods.,

Inc. v. United States, Slip Op. 07-40 (CIT, Mar. 16, 2007)

(“First Remand Results”).

     Central Purchasing contested Commerce’s First Remand

Results—arguing that Commerce’s conclusions lacked substantial

evidence.   On review, this Court affirmed Commerce’s results in

part, and reversed in part.   This Court affirmed Commerce’s

conclusion that model 93851 was within the scope of the

antidumping duty order, but reversed Commerce’s conclusions

regarding model 43651 because of the agency’s erroneous findings

regarding the design of its projecting edge.   See Gleason II, 32

CIT at __, 556 F. Supp. 2d at 1349.    On remand, the Court
Court No. 06-00089                                          Page 4


ordered Commerce to evaluate whether model 43651’s projecting

edge was capable of sliding under a load.

           II.   JURISDICTION & STANDARD OF REVIEW

      The Court has jurisdiction pursuant to 28 U.S.C. §

1581(c).   The Court “shall hold unlawful any determination,

finding, or conclusion found . . . to be unsupported by

substantial evidence on the record, or otherwise not in

accordance with law.”   19 U.S.C. § 1516a(b)(1) (2000).

Substantial evidence is “something less than the weight of the

evidence, and the possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative

agency’s finding from being supported by substantial evidence.”

Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

                             III. DISCUSSION

     On remand, Commerce found that model 43651’s projecting

edge was not capable of sliding under a load, and was outside

the scope of the antidumping duty order.       See Final Results of

Redetermination Pursuant to Court Remand in Gleason Indus.

Prods. v. United States, Slip Op. 08-42 (CIT, Apr. 14, 2008)

(“Second Remand Results”).    Gleason contests this determination,

and raises two primary arguments: (1) that model 43615’s

projecting edge is capable of sliding under a load; and (2) that

this model’s elevated projecting edge is only an additional
Court No. 06-00089                                           Page 5


feature which does not place the model outside the scope of the

antidumping duty order.   These arguments are addressed in turn.

     A. Design of Model 43615’s Projecting Edge

     Gleason first argues that the design of model 43615’s

projecting edge allows it to slide under a load.    According to

Gleason, models 43615 and 93581 have substantially similar

projecting edges, and that since model 93851 is covered under

the antidumping duty order, model 43851 should also be covered.

This argument lacks merit.   Model 43615’s projecting edge is not

flush with the ground, but is instead located a 1/2 inch from

the bottom of its vertical frame.     In Commerce’s view, this

alone would not prevent the projecting edge from sliding under a

load were the hand truck slightly tilted to meet the load.       See

First Remand Results, at 11-12.     However, model 43615’s

projecting edge also has a 1 1/4 inch raised lip which forms one

side of a square box.    This square box provides secure storage

space, and prevents loads from sliding off or out of the area of

the projecting edge.    According to Commerce, this 1 1/4 inch

raised lip makes 43615’s projecting edge significantly different

than that of model 93581.    Model 93851’s projecting edge,

although also raised a 1/2 inch from the base of its vertical

frame, faces downward.    This design feature, according to

Commerce, is what allows model 93851’s projecting edge to slide

under a slightly tipped load.   Id.
Court No. 06-00089                                        Page 6


     On remand, Commerce found that model 43615’s raised edge

prevents it from sliding under a load, as a load would have to

be lifted or rolled onto the projecting edge over this 1 1/4

raised lip “because the lip acts as barrier to sliding any load

onto the [projecting edge].”    Second Remand Results, at 5.   In

short, models 43615 and 93851 are significantly different, and

Commerce’s determination that a 1 1/4 inch raised lip prevents

model 43615’s projecting edge from sliding under a load is

reasonable.   If the projecting edge “of model 43615 were slid

under a load, the four-sided 1 1/4 inch on the [projecting edge]

would force the load to drop into the four-sided tray.”    Second

Remand Results, at 9.     Evidence indicates that this could

potentially cause an explosion, and violate the requirements for

safely handling pressurized cylinders–the most common load for

this design model.   See id.    Accordingly, Commerce’s conclusions

regarding the design of models 43615 and 93815 are supported by

substantial evidence.

    B. The Elevated Toe Plate as an Additional Feature

     Gleason also argues that the 1 1/4 inch raised lip of model

43615’s projecting edge is an additional physical characteristic

which should not exclude this model from the scope of the

antidumping duty order.    This argument is meritless.   According

to the antidumping duty order, the fact “that the hand truck may

exhibit physical characteristics in addition to the vertical
Court No. 06-00089                                            Page 7


frame, the handling area, the projecting edges or toe plate, and

the two wheels at or near the lower section of the vertical

frame, is not a basis for exclusion . . . .”        Hand Trucks from

China, 69 Fed. Reg. at 70,122.     However, model 43615’s raised

edge is not an additional characteristic–but instead relates

directly to the requirements of the antidumping duty order.        The

scope language explicitly states that the hand cart’s projecting

edge must be capable of sliding under a load for the purposes of

lifting and moving that load.     Id.   Here, Commerce did not find

that model 43615 was outside the scope of the antidumping duty

order because of it possessed a 1 1/4 raised edge, but instead

because this raised edge prevents the model from performing a

required function.    Accordingly, Commerce’s conclusions are

supported by substantial evidence.

                            IV.   CONCLUSION

        In light of the foregoing, this Court sustains Commerce’s

remand results.


                                               /s/ Richard W. Goldberg
                                               Richard W. Goldberg
                                               Senior Judge

Date:       October 22, 2008
            New York, New York
                             ERRATA

Slip Op. 08-115

On Page 3: in the text, “regarding model 43651,” “43651” should
be replaced with “43615”

On Page 4: in the text, “to evaluate whether model 43651,”
“43651” should be replaced with “43615”

On Page 4: in the text, “Commerce found that model 43651,”
“43651” should be replaced with “43615”

On Page 5: in the text, “According to Gleason, models 43615 and
93581,” “93581” should be replaced with “93815”

On Page 5: in the text, “is covered by the antidumping duty
order, model 43851,” “43851” should be replaced with “43615”

On Page 5: in the text, “significantly different than that of
model “93581,” “93581” should be replaced with “93851”

On Page 6: in the text, regarding the design of models 43615,
and 93815,” “93815” should be replaced with “93851”


Dated:   October 24, 2008
                                        ERRATA

On Slip Op. 08-115:

On Page 5: in the text, “According to Gleason, models 43615 and 93581,” “93581” should be
replaced with “93851”.

Dated: October 27, 2008.